Judgment affirmed in a memorandum. The physical attack by the defendant on the uniformed arresting officer cannot, under the circumstances, be considered reasonable resistance to an unlawful arrest. Such combative behavior, stemming from an initial, reasonable request by the policeman that defendant identify himself for the purpose of receiving a summons for jaywalking and occurring, as it did, at a time and place removed from that at which he was taken into custody, must, instead, be viewed as a “ counterattack [pursued] merely for the sake of revenge or the infliction of needless injury”. (People v. Cherry, 307 N. Y. 308, 311.)
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.